 



Exhibit 10.1
LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
FORM OF PERFORMANCE SHARE AWARD AGREEMENT
     PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) dated as of
                     ___, 2006, between Lear Corporation (the “Company”) and the
individual whose name appears on the signature page hereof (the “Participant”),
who is a key employee of the Company or an Affiliate. Any term capitalized
herein, but not defined, shall have the meaning set forth in the Lear
Corporation Long-Term Stock Incentive Plan (the “Plan”).
     1. GRANT. In accordance with the terms of the Plan, the Company hereby
grants to the Participant a Performance Share Award subject to the terms and
conditions set forth herein.
     2. PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 2006 and ending on December 31, 2008.
     3. PERFORMANCE MEASURES. There shall be two performance measures, Relative
Return to Shareholders and Return on Invested Capital, as both are defined
below.
          a. Relative Return to Shareholders: This performance measure ranks the
“Return to Shareholders” (as defined below) for the Company over the Performance
Period in relation to the Return to Shareholders for the “S&P 500 Companies” (as
defined below).
               i. “Return to Shareholders” for each respective company shall
mean the quotient of (I) the sum of (a) the average closing price, as reported
on the exchange where the stock of the relevant company is traded, for the five
consecutive trading days preceding January 1, 2009 and (b) the dividends
declared during the period commencing on January 1, 2006 and ending on
December 31, 2008, divided by (II) the average closing price, as reported on the
exchange where the stock of the relevant company is traded, for the five
consecutive trading days preceding January 1, 2006.
               ii. “S&P 500 Companies” shall mean the corporations comprising
the Standard & Poor’s S&P 500 Index as of the end of the respective periods for
which performance is to be measured pursuant to the terms of the Agreement.
          b. Return on Invested Capital: This performance measure is the
compounded improvement on the Company’s return on invested capital as reported
to its shareholders for 2006, 2007, 2008 fiscal years or as otherwise approved
by the Compensation Committee.

 



--------------------------------------------------------------------------------



 



     4. PERFORMANCE GOALS.
          a. Relative Return to Shareholders:

  i.   Threshold: The Company is ranked above the 42nd percentile of S&P 500
Companies when comparing the Company’s Return to Shareholders to the Return to
Shareholders of the S&P 500 Companies during the relevant period.     ii.  
Target: The Company is ranked above the 57th percentile of S&P 500 Companies
when comparing the Company’s Return to Shareholders to the Return to
Shareholders of the S&P 500 Companies during the relevant period.     iii.  
Superior: The Company is ranked above the 85th percentile of S&P 500 Companies
when comparing the Company’s Return to Shareholders to the Return to
Shareholders of the S&P 500 Companies during the relevant period.

          b. Return on Invested Capital:

  i.   Threshold: 3% per year average improvement     ii.   Target: 5% per year
average improvement     iii.   Superior: 7% per year average improvement

     5. PERFORMANCE SHARES.
          a. The number of Performance Shares earned by a Participant with
respect to each performance measure during the Performance Period shall be
determined under the following chart:

                      Performance Shares Performance At   Relative Return to
Shareholders   Return on Invested Capital
Threshold
                                                     
Target
                                                     
Superior
                                                     

          b. In the event that the Company’s actual performance does not meet
threshold for that performance measure, Performance Shares shall not be earned
with respect to that performance measure.

 



--------------------------------------------------------------------------------



 



          c. If the Company’s actual performance for a performance measure is
between “threshold” and “target,” the Performance Shares earned shall equal the
Performance Shares for threshold plus the number of Performance Shares
determined under the following formula:

                 
 
  (TAS — TS)   x   AP — TP    
 
          TAP — TP    

             
 
  TAS =   The Performance Shares for target.    
 
           
 
  TS =   The Performance Shares for threshold.    
 
           
 
  AP =   The Company’s actual performance.    
 
           
 
  TP =   The threshold performance goal.    
 
           
 
  TAP =   The target performance goal.    

          d. If the Company’s actual performance for a performance measure is
between “target” and “superior,” the Performance Shares earned shall equal the
Performance Shares for target plus the number of Performance Shares determined
under the following formula:

                 
 
  (SS — TAS)   x   AP — TAP    
 
          SP — TAP    

             
 
  SS =   The Performance Shares for superior.    
 
           
 
  TAS =   The Performance Shares for target.    
 
           
 
  AP =   The Company’s actual performance.    
 
           
 
  TAP =   The target performance goal.    
 
           
 
  SP =   The superior performance goal.    

          e. If the Company’s actual performance for performance measure exceeds
“superior,” the Performance Shares earned shall equal the Performance Shares for
superior.
          f. As an alternative to the calculation of the amount of Performance
Shares earned pursuant to Section 4 and Sections 5(a) through 5(e) above and in
order for the potential Performance Share Award to be “banked” on a year-by-year
basis, Participant shall earn an amount of Performance Shares equal to the total
of Performance Shares earned in each of the three calendar years of the
Performance Period as if the Company’s actual performance had

 



--------------------------------------------------------------------------------



 



been measured at the end of each such year with one-third (1/3) of the
Performance Shares being earned if, and to the extent that, the respective
Performance Goal has been met for such year (with such calculations and goals
herein applied as if each separate calendar year were a Performance Period).
This Section 5(f) shall operate and Performance Shares will be earned hereunder
if and only if the Participant would earn more Performance Shares as a result
hereof than otherwise earned pursuant to this Agreement.
     6. TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after the end
of the Performance Period, the Participant shall be entitled to receive a number
of shares of the Company’s common stock, par value $.01 per share (“Common
Stock”), equal to his total number of Performance Shares determined under
Section 5. Delivery of such shares of Common Stock shall be made as soon as
administratively feasible after the Committee certifies the actual performance
of the Company during the Performance Period. Notwithstanding the foregoing, any
delivery of shares of Common Stock under this Section may be irrevocably
deferred by the Participant with the Committee’s consent; provided, that the
Participant’s election to defer occurs prior to the expiration of the second
year of the Performance Period. Notwithstanding anything herein to the contrary,
the Committee may defer delivery of any shares of Common Stock to the
Participant under this Section if the delivery of such shares of Common Stock
would constitute compensation to the Participant that is not deductible by the
Company or an Affiliate due to the application of Code Section 162(m); provided,
that such shares of Common Stock deferred pursuant to this sentence shall be
delivered to the Participant on or before the January 15 of the first year in
which the Participant is no longer a “covered employee” of the Company (within
the meaning of Code Section 162(m)) following the end of the Performance Period
or, if later, the deferred delivery date elected by the Participant in
accordance with the preceding sentence. Notwithstanding anything in this
Section 6 to the contrary, an election to defer hereunder shall comply with the
requirements of Section 409A of the Code or it will not be a valid election.
     7. TERMINATION OF EMPLOYMENT DUE TO DEATH, RETIREMENT, OR DISABILITY. If a
Participant ceases to be an employee prior to the end of the Performance Period
by reason of death, retirement or disability, the Participant (or in the case of
the Participant’s death, the Participant’s beneficiary) shall be entitled to
receive shares of Common Stock equal to the number of shares of Common Stock the
Participant would have been entitled to under Section 6 if he or she had
remained employed until the last day of the Performance Period multiplied by a
fraction, the numerator of which shall be the number of full calendar months
during the period of January 1, 2006 through the date of the Participant’s
employment terminated and the denominator of which shall be thirty-six. The
delivery of such shares of Common Stock shall be made as soon as
administratively feasible after the end of the Performance Period, whether or
not the Participant had elected under Section 6 above to defer receipt of Common
Stock deliverable under this Award.
          Any distribution made with respect to a Participant who has died shall
be paid to the beneficiary designated by the Participant pursuant to Article 11
of the Plan to receive the Participant’s shares of Common Stock under this
Award. If the Participant’s beneficiary predeceases the Participant or no
beneficiary has been properly designated, distribution of the Participant’s
shares of Common Stock under this Award shall be made to the Participant’s
surviving spouse and if none, to the Participant’s estate.

 



--------------------------------------------------------------------------------



 



     8. TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided in
Section 7, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Period to be entitled to receive any shares of Common Stock with
respect to any Performance Shares he may have earned hereunder.
     9. ASSIGNMENT AND TRANSFERS. The rights and interests of the Participant
under this Award may not be assigned, encumbered or transferred except, in the
event of the death of the Participant, by will or the laws of descent and
distribution.
     10. WITHHOLDING TAX. The Company and any Affiliate shall have the right to
retain shares of Common Stock that are distributable to the Participant
hereunder to the extent necessary to satisfy the minimum required withholding
taxes, whether federal, state or local, triggered by the distribution of shares
of Common Stock under this Award.
     11. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
     12. PLAN AND AGREEMENT NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor
this Agreement is a contract of employment, and no terms of employment of the
Participant shall be affected in any way by the Plan, this Agreement or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor this Agreement shall be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor shall it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.
     13. PARTICIPANT TO HAVE NO RIGHTS AS A STOCKHOLDER. The Participant shall
not have any rights as a stockholder with respect to any shares of Common Stock
subject to this Award prior to the date on which he or she is recorded as the
holder of such shares of Common Stock on the records of the Company.
     14. NOTICE. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, Southfield, Michigan, 48034, Attention: General Counsel and, in
the case of the Participant, to its address set forth on the signature page
hereto or, in each case, to such other address as may be designated in a notice
given in accordance with this Section.

 



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, determined
without regard to its conflict of law rules.
     16. PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

         
 
  LEAR CORPORATION    
 
       
 
  By:    
 
 
 
Roger A. Jackson    
 
       
 
  Its: Senior Vice President, Human Resources    
 
       
 
 
 
[Participant’s Signature]    
 
       
 
  Participant’s Name and Address for notices hereunder    
 
       
 
 
 
   
 
 
 
   
 
       
 
 
 
   

 